Citation Nr: 1816696	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to August 1971.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a July 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam from March 1969 to March 1970, and is presumed to have been exposed to herbicide agents during service.

2.  The Veteran has ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is entitled to service connection for ischemic heart disease, specifically diagnosed as ischemic myocardial dysfunction.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

The Veteran served in Vietnam from March 1969 through March 1970 and is therefore presumed to have been exposed to herbicide agents.  See DD-214.  VA regulations provide that a number of diseases, including ischemic heart disease, shall be service-connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307 (d) are satisfied.  
38 C.F.R. § 3.309 (e).

In September 2010, the Veteran received a diagnosis of ischemic myocardial dysfunction.  See Third Party Correspondence September 2012.  The May 2011 VA examiner noted the diagnosis but reported it would be speculation to determine if the Veteran's myocardial ischemia was due to atherosclerotic causes.  Under the regulation, ischemic heart disease includes, but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 38 C.F.R. § 3.309 (e).  

The Board finds after resolving all reasonable doubt in favor of the Veteran, the Veteran has a diagnosis of ischemic heart disease and therefore service connection is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for ischemic heart disease is granted.




____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


